Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,4,6,15-25,30-32,37-42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,7-14,26-29,33-36, of copending Application No. 17/052186(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because features/limitations of instant application are anticipated by copending application No. 17/052186.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For Example: 

Instant application
Reference.
Claim limitation..
2. A method of processing a progressively-encoded image, comprising transmitting to a recipient a plurality of image components of the progressively-encoded image, wherein successive image components of said plurality of image components are associated with images of successively increasing image-quality, each image component of said plurality of image components is masked to obscure detailed features of said image, while retaining a recognizable representation of an unmasked version of said image, and a degree to which each said image component is masked is inversely related to an image-quality of said image component.













4. A method of processing a progressively-encoded image, comprising: a. receiving a plurality of image components of the progressively-encoded image, wherein successive image components of said plurality of image components are associated with images of successively increasing image-quality, each image component of said plurality of image components is masked to obscure detailed features of said image, while retaining a recognizable representation of an unmasked version of said image, and a degree to which each said image component is masked is inversely related to said image-quality of said image component; and b. displaying each of said plurality of image components in succession on a display device.














6. A method of processing a progressively-encoded image, comprising: a. progressively encoding a highest-definition image so as to form a plurality of image components, wherein each image component of said plurality of image components is of successively increasing image-quality, but of lesser said image-quality than said highest-definition image; and b. obscuring artifacts in each said image component that are not present in said highest-definition image with a mask filter that provides for retaining in said image component a recognizable representation of said highest-definition image, wherein the extent to which said artifacts are obscured by said mask filter is inversely related to said image-quality of said image component.



15. A method of processing a progressively-encoded image as recited in claim 2, further comprising: a. receiving a highest-definition image; b. progressively encoding said highest-definition image so as to generate a plurality of unmasked image components of said progressively-encoded image; and c. storing at least one set of stored image components selected from said plurality of unmasked image components and said plurality of image components.

16. A method of processing a progressively-encoded image as recited in claim 15, wherein said highest-definition image is received from a proprietor of a website on which said progressively-encoded image is intended to be displayed.

24. A method of processing a progressively-encoded image as recited in claim 17, wherein each set of mask parameters of said plurality of sets of mask parameters comprises a value for each of at least one mask parameter selected from a measure of contrast, a measure of transparency, a measure of brightness, a measure of color, a measure of a range of tonal values, a measure of a shift of a range of tonal values, and a characterization of an associated image histogram; and said value for each said at least one mask parameter provides for obscuring artifacts in a corresponding said image component to an extent that is inversely related to said image-quality of said image component.

25. A method of processing a progressively-encoded image as recited in claim 15, further comprising enhancing edge detail of at least one relatively-lower-definition unmasked image component of said plurality of unmasked image components prior to said plurality of image components being masked to obscure said detailed features of said image.
Claim.limitation..
1. A method of processing a progressively-encoded image, comprising: a. transmitting to a recipient a plurality of image components of the progressively-encoded image; b. transmitting to said recipient a corresponding plurality of sets of mask parameters in correspondence with said plurality of image components, wherein each set of mask parameters of said plurality of sets of mask parameters, when used in cooperation with an associated mask filter, provides for obscuring detailed features of an image associated with a corresponding image component of said plurality of image to components, while retaining a recognizable representation of an unmasked version of said image, successive image components of said plurality of image components are associated with images of successively increasing image-quality, and corresponding successive sets of mask parameters of said plurality of sets of mask parameters provide for successively less masking of said detailed features of said images associated with said successive image components of said plurality of image components.

3. A method of processing a progressively-encoded image, comprising: a. receiving a plurality of image components of the progressively-encoded image; b. receiving a corresponding plurality of sets of mask parameters in correspondence with said plurality of image components, wherein each set of mask parameters of said plurality of sets of mask parameters, when used in cooperation with an associated mask filter, provides for obscuring detailed features of an image associated with a corresponding image component of said plurality of image components, while retaining a recognizable representation of an unmasked version of said image, successive image components of said plurality of image components are associated with images of successively increasing image-quality, and corresponding successive sets of mask parameters of said plurality of sets of mask parameters provide for successively less masking of said detailed features of said images associated with said successive image components of said plurality of image components; c. masking each of said plurality of image components of said progressively-encoded image with said mask filter using a corresponding said set of mask parameters of said plurality of sets of mask parameters so as to generate a corresponding masked image; and d. displaying said masked image on a display device.

5. A method of processing a progressively-encoded image, comprising: a. receiving a plurality of image components of the progressively-encoded image, wherein successive image components of said plurality of image components are associated with images of successively increasing image-quality; b. masking each of a plurality of images associated with said plurality of image components with a mask filter using a corresponding predetermined set of mask parameters so as to generate corresponding masked image, wherein a degree to which each image of said plurality of images is masked responsive to said predetermined set of mask parameters is inversely related to said image-quality of said image; and c. displaying 
each of said plurality of images in succession on a display device.

7. A method of processing a progressively-encoded image as recited in claim 1, further comprising: a. receiving a highest-definition image; b. progressively encoding said highest-definition image so as to generate said plurality of image components of said progressively-encoded image; and c. storing said plurality of image components for later transmission to said recipient, wherein said later transmission is commenced upon demand from said recipient.


8. A method of processing a progressively-encoded image as recited in claim 7, wherein said highest-definition image is received from a proprietor of a website on which said image is intended to be displayed.

33. A method of processing a progressively-encoded image as recited in claim 5, wherein each set of mask parameters comprises a value for each of at least one mask parameter selected from a measure of contrast, a measure of transparency, a measure of brightness, a measure of color, a measure of a range of tonal values, a measure of a shift of a range of tonal values, and a characterization of an associated image histogram; and said value for each said at least one mask parameter provides for obscuring artifacts in a corresponding image component of said plurality of image components to an extent that is inversely related to said image-quality of said image component.

34. A method of processing a progressively-encoded image as recited in claim 5, further comprising enhancing edge detail of at least one relatively-lower-definition image component of said plurality of image components prior to said plurality of image components being masked to obscure detailed features of said progressively-encoded image.

Explaining of the difference for ODP…



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hachfeld  US 20190052913 A1, is cited because the reference teaches “ the compression technique discussed herein is also quality progressive, as the image data may be successively compressed with lower quality at increasing levels of compression. However, the compressed image data produced with the disclosed progressive compression technique may still maintain a lossless property, as the image data is successively decompressed with higher quality at decreasing levels of compression—to ultimately recreate the original image”. See [0018].
Hachfeld US 20200029099 A1, is cited because the reference teaches “[0067] With the imaging data set and the compression parameters, a compression component (e.g., a configured computing system) operates to apply a progressive compression technique to respective chunks of image data (operation 730). This progressive compression technique is performed on the 3D image data, based on the compression parameters, to iteratively compress the imaging data to a LOD. In an example, the progressive compression technique may utilize the operations described above with reference to FIGS. 2 and 3”.
Kolam US 10178147 B1, is cited because the reference teaches “In some other techniques, a compressed image is encoded in a format such that the image file is divided into a series of scans. The first scan shows the image at a lower quality, and the following scans gradually improve the image quality. For example, an image in progressive JPEG format is compressed in multiple passes of progressively higher detail”, in col.8 lines 27-40.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664